DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2022 has been considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 11,402,518 B2. This is a statutory double patenting rejection.
Regarding claims 1-10, claims 1-10 are directed to the same invention as claims 1-10 of the patent as shown below.
Application 17/808,170
US Patent 11,402,518 B2
1. A radiation imaging apparatus comprising:
a plurality of pixels arranged to form a plurality of pixel rows and a plurality of pixel columns, the plurality of pixels including a plurality of first pixels and a plurality of second pixels whose sensitivity to radiation is lower than the plurality of first pixels;
a plurality of signal lines arranged to correspond to the plurality of pixel columns;
a readout circuit configured to read out a signal from the plurality of pixels via the plurality of signal lines; and
a processing unit configured to decide a correction value using a plurality of signals read out from the plurality of second pixels and correct a plurality of signals read out from the plurality of first pixels using the correction value, wherein an internal structure of the readout circuit has a period, and
the plurality of second pixels are arranged such that there are two or more types of remainders of column numbers of pixel columns that include the plurality of second pixels divided by the period.

2. The radiation imaging apparatus according to claim 1, wherein the plurality of pixel columns includes a pixel column that includes one or more of the plurality of first pixels and does not include any of the plurality of second pixels.

3. The radiation imaging apparatus according to claim 1, wherein the plurality of first pixels is included in one or more pixel columns in the plurality of pixel columns that do not include any of the plurality of second pixels.

4. The radiation imaging apparatus according to claim 1, wherein the plurality of second pixels are arranged such that the number of types of remainders of column numbers of pixel columns that include the plurality of second pixels divided by the period is equal to the period.

5. The radiation imaging apparatus according to claim 1, wherein column numbers of pixel columns that include the plurality of second pixels has a period.

6. The radiation imaging apparatus according to claim 5, wherein the period of the readout circuit and the period of column numbers of pixel columns that include the plurality of second pixels are coprime.
7. The radiation imaging apparatus according to claim 1, wherein the readout circuit includes a plurality of amplifiers that amplify a signal from the plurality of signal lines, and
the period of the readout circuit is based on a circuit pattern of the plurality of amplifiers.

8. The radiation imaging apparatus according to claim 1, wherein the readout circuit has a plurality of sample and hold circuits that hold a signal from the plurality of signal lines, and
the period of the readout circuit is based on a circuit pattern of the plurality of sample and hold circuits.

9. The radiation imaging apparatus according to claim 1, wherein the readout circuit includes a plurality of amplifiers that amplify a signal from the plurality of signal lines, and
one or more multiplexers to which an output of the plurality of amplifiers is supplied, and
the period of the readout circuit is based on the number of amplifiers that supply an output to one multiplexer.

10. The radiation imaging apparatus according to claim 1, wherein the processing unit decides a radiation dose during irradiation onto the radiation imaging apparatus based on the plurality of signals read out from the plurality of first pixels and corrected using the correction value.
1. A radiation imaging apparatus comprising: 
a plurality of pixels arranged to form a plurality of pixel rows and a plurality of pixel columns, the plurality of pixels including a plurality of first pixels and a plurality of second pixels whose sensitivity to radiation is lower than the plurality of first pixels; 
a plurality of signal lines arranged to correspond to the plurality of pixel columns; 
a readout circuit configured to read out a signal from the plurality of pixels via the plurality of signal lines; and 
a processing unit configured to decide a correction value using a plurality of signals read out from the plurality of second pixels and correct a plurality of signals read out from the plurality of first pixels using the correction value, wherein an internal structure of the readout circuit has a period, and 
the plurality of second pixels are arranged such that there are two or more types of remainders of column numbers of pixel columns that include the plurality of second pixels divided by the period.

2. The radiation imaging apparatus according to claim 1, wherein the plurality of pixel columns includes a pixel column that includes one or more of the plurality of first pixels and does not include any of the plurality of second pixels.

3. The radiation imaging apparatus according to claim 1, wherein the plurality of first pixels is included in one or more pixel columns in the plurality of pixel columns that do not include any of the plurality of second pixels.

4. The radiation imaging apparatus according to claim 1, wherein the plurality of second pixels are arranged such that the number of types of remainders of column numbers of pixel columns that include the plurality of second pixels divided by the period is equal to the period.

5. The radiation imaging apparatus according to claim 1, wherein column numbers of pixel columns that include the plurality of second pixels has a period.

6. The radiation imaging apparatus according to claim 5, wherein the period of the readout circuit and the period of column numbers of pixel columns that include the plurality of second pixels are coprime.
7. The radiation imaging apparatus according to claim 1, wherein the readout circuit includes a plurality of amplifiers that amplify a signal from the plurality of signal lines, and 
the period of the readout circuit is based on a circuit pattern of the plurality of amplifiers.

8. The radiation imaging apparatus according to claim 1, wherein the readout circuit has a plurality of sample and hold circuits that hold a signal from the plurality of signal lines, and 
the period of the readout circuit is based on a circuit pattern of the plurality of sample and hold circuits.

9. The radiation imaging apparatus according to claim 1, wherein the readout circuit includes a plurality of amplifiers
that amplify a signal from the plurality of signal lines, and 
one or more multiplexers to which an output of the plurality of amplifiers is supplied, and 
the period of the readout circuit is based on the number of amplifiers that supply an output to one multiplexer.

10. The radiation imaging apparatus according to claim 1, wherein the processing unit decides a radiation dose during irradiation onto the radiation imaging apparatus based on the plurality of signals read out from the plurality of first pixels and corrected using the correction value.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández/ whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
October 19, 2022